UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7546


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KIRKWOOD DONNELL CABINESS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Norman K. Moon, District
Judge. (4:02-cr-70031-1)


Submitted:    May 21, 2009                    Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirkwood Donnell Cabiness, Appellant Pro Se.       Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kirkwood Donnell Cabiness appeals the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006), and its subsequent order denying his

motion for reconsideration.             We have reviewed the record and

find    no   reversible      error.     Accordingly,       we    affirm    for   the

reasons      stated   by    the    district    court.       United      States    v.

Cabiness, No. 4:02-cr-70031-1 (W.D. Va. July 28, 2008; Aug. 8,

2008).       See United States v. Dunphy, 551 F.3d 247 (4th Cir.

2009).       We dispense with oral argument because the facts and

legal    contentions       are    adequately   presented    in    the     materials

before    the   court      and   argument    would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         2